COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Beales and AtLee
              Argued at Richmond, Virginia
UNPUBLISHED




              DANIEL SORIANO AVILA
                                                                                           MEMORANDUM OPINION BY
              v.            Record No. 0514-17-2                                            JUDGE WILLIAM G. PETTY
                                                                                               FEBRUARY 27, 2018
              COMMONWEALTH OF VIRGINIA


                                              FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                                              Lynn S. Brice, Judge

                                           Mary P. Adams (Hairfield Morton, on brief), for appellant.

                                           Brittany A. Dunn-Pirio, Assistant Attorney General (Mark R.
                                           Herring, Attorney General, on brief), for appellee.


                            Daniel Soriano Avila was convicted of indecent liberties with a child in violation of Code

              § 18.2-370.1, object sexual penetration in violation of Code § 18.2-67.2, and two counts of

              aggravated sexual battery in violation of Code § 18.2-67.3. This appeal concerns only Avila’s

              conviction under Code § 18.2-370.1.1 Code § 18.2-370.1 requires that an offender maintain a

              supervisory relationship with the victim at the time of the offense. Avila argues that the trial

              court erred in convicting Avila of indecent liberties pursuant to Code § 18.2-370.1 because “the

              evidence was insufficient as a matter of law to prove he maintained a custodial or supervisory

              relationship” over the victim. We affirm the conviction.




                                                                          
                            
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                            1
                       The trial court sentenced Avila to five years in the penitentiary for this conviction and
              then suspended the entire sentence. He received an active sentence of fourteen years in the
              penitentiary on the charges that are not part of this appeal.
       Because the parties are fully conversant with the record in this case and this

memorandum opinion carries no precedential value, we recite below only those facts and

incidents of the proceedings as are necessary to the parties’ understanding of the disposition of

this appeal. “Under well-settled principles of appellate review, we consider the evidence

presented at trial in the light most favorable to the Commonwealth, the prevailing party in the

circuit court.” Porter v. Commonwealth, 276 Va. 203, 215-16, 661 S.E.2d 415, 419 (2008).

       Code § 18.2-370.1 requires proof of a “custodial or supervisory relationship” as a

predicate to finding guilt. Sadler v. Commonwealth, 276 Va. 762, 765, 667 S.E.2d 783, 785

(2008). “In interpreting Code § 18.2-370.1, the Virginia Courts have broadly construed the

meaning of custody, going beyond legal custody, to include those with informal, temporary

custody.” Guda v. Commonwealth, 42 Va. App. 453, 458, 592 S.E.2d 748, 750 (2004). Code

§ 18.2-370.1

               does not require the specific entrustment of the child to the care of
               the adult to create a custodial or supervisory relationship. . . . [A]
               custodial relationship arises when the supervising adult exercises
               care and control over the child, with the care including the
               “responsibility for and the control of the child’s safety and
               well-being.”

Id. at 459, 592 S.E.2d at 751 (quoting Krampen v. Commonwealth, 29 Va. App. 163, 167-68,

510 S.E.2d 276, 278-79 (1999)); see also Krampen, 29 Va. App. at 167-68, 510 S.E.2d at 278-79

(rejecting claim that evidence of “informal part-time casual relationship” was insufficient for

conviction). Furthermore, a person “may become ‘responsible for the care of a child’ by a

voluntary course of conduct and without explicit parental delegation of supervisory

responsibility.” Guda, 42 Va. App. at 460, 592 S.E.2d at 751 (quoting Snow v. Commonwealth,

33 Va. App. 766, 773, 537 S.E.2d 6, 10 (2000)).

       “Whether such a relationship exists at the time of the offending conduct is a matter of fact

to be determined on a case by case basis.” Sadler, 276 Va. at 765, 667 S.E.2d at 785. We give a
                                                -2-
fact finder’s resolution of conflicting facts, as well as competing inferences, “the highest degree

of appellate deference.”2 Thomas v. Commonwealth, 48 Va. App. 605, 608, 633 S.E.2d 229,

231 (2006). “In so doing, we must discard the evidence of the accused in conflict with that of

the Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth

and all fair inferences that may be drawn therefrom.” Kelly v. Commonwealth, 41 Va. App. 250,

254, 584 S.E.2d 444, 446 (2003) (en banc) (quoting Watkins v. Commonwealth, 26 Va. App.
335, 348, 494 S.E.2d 859, 866 (1998)). “‘If there is evidence to support the conviction,’ we will

not substitute our judgment for that of the trier of fact, even were our opinion to differ.” Wactor

v. Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002) (quoting Commonwealth

v. Presley, 256 Va. 465, 466, 507 S.E.2d 72, 72 (1998)).

              Here, the only issue before us is whether the trial court erred in its finding of fact that

Avila was sufficiently responsible for the care of E.T. that the requirements of Code § 18.2-370.1

were met. E.T. testified that Avila was like a member of the family and lived with the family for

about two months. Avila shared a bedroom with E.T.’s brother. E.T.’s parents and older brother

often went to work early in the morning, leaving Avila as the only adult in the house. E.T.

testified she was left alone with Avila about fifty percent of the time. The trial court additionally

found credible E.T.’s testimony that “at times [Avila] took [E.T.] to the soccer field, drove her

where her mother was and that he was the only adult in the vehicle.” The trial court found, based




                                                            
              2
          In this case, two interpreters translated the proceedings for the benefit of the
Spanish-speaking defendant and witnesses. It is well established that we defer to the trial court’s
findings of fact, but “[s]uch deference is even more critical where, as here, the trial court has the
ability to see and hear the witness testify, but the record preserves only the interpreter’s
translation of the witnesses’ answers.” Jin v. Commonwealth, 67 Va. App. 294, 299, 795 S.E.2d
918, 921 (2017). We note that the witnesses sometimes gave contradictory or nonresponsive
answers. The trial court, as fact finder, had the ability to see and hear the witnesses testify and to
evaluate the weight to give each answer.
                                                  -3-
on the testimony, that E.T. “would ride along with the Defendant sometimes and then sat alone

with him several times.”

        On the date of the incident, E.T. was sick, so she stayed home from school. The trial

court could infer that when E.T. came to her brother’s bedroom, she was seeking help because

she did not feel well. When Avila instructed E.T. to come and lie close to him under the covers

on the floor and then instructed her to lie in her brother’s bed, E.T. complied even though she

was uncomfortable. The trial court specifically found in regard to Avila’s care of E.T., “I think

[E.T.] has been very clear on how often [Avila] was left in charge of her, how long he

transported them and to where that on this day in question and during this time period she was

home sick and he was in the house when she came looking for her brother.” Based on the

totality of the specific facts in this case, it was reasonable for the trial court to infer that Avila

had engaged in “a voluntary course of conduct” over a period of time that created a supervisory

relationship with E.T. “[even] without explicit parental delegation of supervisory responsibility.”

See Guda, 42 Va. App. at 460, 592 S.E.2d at 751. Further, there was sufficient evidence to

establish that Avila had the necessary “responsibility for and control of [E.T.’s] well-being,” id.

at 458, 592 S.E.2d at 750, to constitute the supervisory relationship required by Code

§ 18.2-370.1.

        Avila relies on Hutton v. Commonwealth, 66 Va. App. 714, 791 S.E.2d 750 (2016), to

suggest that there was insufficient evidence of a supervisory relationship because no one

entrusted the victim to the perpetrator. Hutton is readily distinguishable. In Hutton, the

perpetrator lived in a separate house, and the victim’s mother specifically warned the victim not

to go to the perpetrator’s house and warned the perpetrator not to allow the victim to come to his

house. Id. at 717, 791 S.E.2d at 751. Here Avila lived in the same house as E.T. and had

parental permission to drive E.T. to various places and to stay alone with her about fifty percent

                                                  -4-
of the time. Moreover, Code § 18.2-370.1 “does not require the specific entrustment of the child

to the care of the adult to create a custodial or supervisory relationship.” Guda, 42 Va. App. at

459, 592 S.E.2d at 751. It is sufficient that “the supervising adult exercises care and control over

the child.” Id. The trial court found Avila exercised the requisite care and control over E.T.; we

will not disturb the trial court’s factual determination on appeal.

       For the reasons given above, we affirm Avila’s conviction for indecent liberties in

violation of Code § 18.2-370.1.

                                                                                          Affirmed.




                                                -5-